         Case 1:20-cv-03460-KBJ Document 38 Filed 03/22/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CARTER PAGE,

                       Plaintiff,                             Case No. 20-CV-03460 (KBJ)

 v.

 JAMES B. COMEY, et al.,

                       Defendants.



                        NOTICE OF APPEARANCE OF COUNSEL

To:    The Clerk of Court and All Parties of Record:

       I am admitted or otherwise authorized to practice in this Court, and I appear in the above-

captioned case as counsel for Defendant Brian J. Auten.



Date: March 22, 2021                        Respectfully submitted,

                                            /s/ James M. Hobbs

                                            James M. Hobbs (D.C. Bar No. 1031106)
                                            STEPTOE & JOHNSON LLP
                                            1330 Connecticut Avenue, N.W.
                                            Washington, DC 20036-1795
                                            Tel: (202) 429-3000
                                            Fax: (202) 429-3902
                                            jhobbs@steptoe.com

                                            Counsel for Defendant Brian J. Auten
